Citation Nr: 1733230	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  14-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae (PFB).

2. Entitlement to a compensable rating for headaches (muscle contraction cephalgia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1992 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from the December 2012 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1. The Veteran's scars of the head, face, or neck are manifested by no more than three characteristics of disfigurement.

2. The Veteran's PFB covers less than 5 percent of exposed areas.

3.  The topical corticosteroids used by the Veteran are not systemic in nature.

4. The Veteran does not have any disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of at least one feature or paired set of features.

5. The Veteran has had a characteristic prostrating attack averaging one in 2 months over the last several years as a result of his headache condition.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for PFB have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118 (Diagnostic Code 7800) (2016).   
2. The criteria for a rating of 10 percent, and no higher, for a headache condition have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a (Diagnostic Code 8100) (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in October 2012 regarding his appeal for a higher rating for his PFB.  In regards to the Veteran's appeal for a compensable rating for a headache condition, the VA's duty to notify was satisfied when the Veteran submitted his Fully Developed Claim which included the appropriate notice materials.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.



II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in January 2017.  The purpose of this remand was to schedule the Veteran for a VA skin examination.  Upon remand, the Veteran underwent VA examinations in February and April 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  




IV. Legal Criteria for Skin and Scar Conditions

The Veteran is currently in receipt of service connection for his PFB evaluated as 30 percent disabling.  The Board finds that a rating in excess of 30 percent for this condition is not warranted.

As the Veteran's pseudofolliculitis barbae affects his face and neck, Diagnostic Code 7800 is applicable.  38 C.F.R. § 4.118.  Diagnostic Code 7800 essentially assigns compensable disability ratings for disfigurement of the head, face or neck when there is at least one characteristics of disfigurement.  Id.  The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id.  A disability rating higher than 10 percent may also be awarded when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of at least one feature or paired set of features.  Id.

Diagnostic Code 7806, which evaluates eczema or dermatitis, provides for a 60 percent, maximum rating when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The rating criteria from Diagnostic Codes 7807 through 7833 (excluding Diagnostic Codes 7820, 7828 and 7829) relate to very specific skin diseases that are not similar to the Veteran's disability.  Moreover, most of the rating criteria in this Diagnostic Code echo that in Diagnostic Code 7806 and, therefore, because the rating criteria used already directs to consider evaluation under Diagnostic Code 7806, use of one of those Diagnostic Codes would be merely duplicative.  Additionally, Diagnostic Codes 7828 and 1829 do not allow for a higher schedular rating than what the Veteran is currently rated at.

Additionally, the recent Federal Circuit decision in Johnson v. Shulkin, is applicable to the case at hand.  No. 16-2144 (Fed. Cir. 2017).  In Johnson, the issue on appeal was the question of whether criteria for a 60 percent rating under Diagnostic Code 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  Id.  The Veterans Court read the phrase "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally.  Id.  The Veterans Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  Id.  As such, the Court reversed the Board's holding, and found that Appellant's therapy was systemic.  Id.

In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'" Id.  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Id.  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.



V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

PFB

The Veteran was afforded VA examinations for his skin in October 2012 and July 2014.  While the examination reports show that the Veteran had a history of PFB that has resulted in disfigurement due to minimal scarring of the beard area, neither VA examiner provided findings regarding the characteristics of disfigurement or the percent of the affected exposed area, as needed to discuss disability evaluations under applicable Diagnostic Codes 7800 and 7806.  See 38 C.F.R. § 4.118.  

In light of the missing information from both the October 2012 and July 2014 VA examinations regarding the Veteran's PFB, in June 2016, the Board remanded the Veteran's claim for a new VA examination.  The Board instructed the examiner to address the current severity of the Veteran's PFB, including the nature, extent, and severity of associated facial scarring.  The Board also instructed the examiner to identify all parts of the body affected and provide percentages of the entire body and exposed areas affected.  The examiner was specifically asked to address the presence or absence of certain detailed characteristics of the Veteran's disfigurement. 

In a VA examination dated in September 2016, the examiner found the Veteran's PFB had resolved since leaving service and not shaving daily.  The examiner indicated that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face or neck.  The examiner indicated that the Veteran's skin condition did not require treatment with oral/topical medications.  The examiner further noted normal skin exam of the face, unshaven, with no evidence of PFB, which had resolved. 

The Board acknowledged the Veteran's contentions that he did not shave the day of the September 2016 VA examination because of his skin's severe reaction to shaving and that, contrary to the examiner's findings, his PFB issues have not resolved.  See Veteran's September 2016 statement.  Although the Veteran's skin may have been clear at the time of examination, various treatment records and both the October 2012 and July 2014 VA examinations note the presence of PFB and resulting scarring on the Veteran's beard area.  Additionally, in September 2016, the Veteran submitted a photograph which revealed the presence of PFB on his face.  Moreover, in a June 2016 lay statement, the Veteran's co-worker described a recent PFB outbreak on the Veteran's face as a result of wearing a hood and mask at work.  The Veteran's co-worker reported that the Veteran told him that he was taking over-the-counter medication for his PFB.  Because the examiner did not address the presence of PFB or scarring, and because the Veteran asserts he did not shave before the examination in order to prevent a severe reaction to shaving, it is likely that the September 2016 examination did not take place at a time when the Veteran's disability was most disabling.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed").  

Although the examiner indicated that he had reviewed the Veteran's claims file and performed an in-person examination, the examiner's report failed to discuss how the Veteran's skin was impacted by shaving.  Further, the examiner determined that there was no scarring or disfigurement and he failed to address the presence or absence of certain detailed characteristics of disfigurement specifically requested by the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its Board's remand orders); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination). 

In its January 2017 remand, the Board found the September 2016 examination to be inadequate and remanded the matter for a new VA examination.  Pursuant to the Board's January 2017 remand, the Veteran underwent VA skin and scars examinations in February 2017.  During the scars examination, the Veteran was noted to have hyperpigmentation and scarring of anterior cervical triangles and cheeks.  The examiner stated that the Veteran's scars are not painful and are not unstable with frequent loss of covering of skin over the scar.  The examiner proceeded to discuss two specific scars.  The examiner described the first scar as hyperpigmentation of both anterior cervical triangles, bilateral angles of the jaw and low central cheeks above the mandible with scarring occurring in the sense of too numerous to count (1 by 1 millimeter (mm) to 1.5 mm by 1 mm) markings that are slightly scalloped and depressed in the cheeks, in the area of the hyperpigmentation. The total surface area of the composite scarring-scalloping at the site of former PFB activity of the face is 3 by 3 centimeters.

The second scar noted on the VA examination report has all the same characteristics as scar one discussed above.  However, the second scar was noted to be visible from a distance of three feet and measured 15 by 20 centimeters.   

The examination report noted that the Veteran has a scar 5 or more inches (13 or more centimeters) in length, a scar at least one-quarter inch (.6 cm) wide at widest part, surface contour of scar depressed on palpation, and scar with hyperpigmentation.  The examiner stated that the Veteran does not have any gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Additionally, the examiner stated that the Veteran's scars or disfigurement do not result in limitation of function.  Furthermore, the Veteran does not have any other physical conditions associated with any scar or disfigurement.  The examiner concluded that there is no true loss of tissue as to the tiny and very slightly depressed scalloped lesions but merely thinning of the skin being slightly atrophied in these areas. 

Also in February 2017, the Veteran underwent a VA skin examination.  The examination listed the same scarring discussed above.  The examination report denied any systemic manifestations due to any skin diseases.  The examiner noted that the Veteran has been treated with topical corticosteroids constantly or nearly constantly in the past 12 months.  The examiner stated that the Veteran's skin condition does impact his ability to work as he has trouble making a tight seal with his facemask used as a firefighter for respiratory protection.  The examiner explained that the mask irritates the Veteran's PFB and has been afforded other duties as a result.

The examiner opined that the Veteran has 9 square centimeters of scarring (less than 1% of total body surface area and the Veteran's hyperpigmentation associated with his PFB is 300 square centimeters (1.5% of total body surface area).  The examiner noted that the Veteran shaves once weekly and has a work wavier so that there is stability of the PFB. 

A March 2017 report stated that the Veteran is unable to complete the firefighter mask fit test due to his PFB on face and neck.  The report also noted that Veteran's 1-2 day beard growth and facial scar.

In April 2017 the Veteran underwent an additional VA skin examination.  The examiner stated that the Veteran reported that he has isolated days (approximately 6 in 2017) that he feels more irritation and is unable to perform his job fully and is placed on light duty.  The Veteran denied multiple days off due to his PFB limiting his duty and denied any adverse work and/or ratings impact from his minimal PFB disruption.  Additionally, the Veteran stated that his PFB does not seem to be worsening.  

The April 2017 examiner stated that the Veteran has no underlying visible skin changes in texture or pigment.  The examiner noted that the Veteran stated that his PFB has not bothered in facial area.  The examiner did note mild symmetrical hyperpigmentation.  However, the examiner opined that the Veteran does not have any scarring or disfigurement of the head, face, or neck due to his skin condition.  The examiner additionally reported that the Veteran has had constant or nearly constant treatment with topical medications in the past 12 months.  The Veteran's skin condition was noted to affect less than 5% of all exposed body areas.  The examiner further stated that "Regarding 8 "scar criteria" mentioned above, there are none present. See 3 photos, as described item 5b."

The Board finds that the medical evidence of record demonstrates that the Veteran has no more than three current characteristics of disfigurement (scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (.6 cm) wide, and surface contour of scar depressed on palpation).  Although the VA examinations discuss hyperpigmentation, there is no indication from the April 2017 examination report that any hyperpigmentation exceeds six square inches (39 square centimeters) as required by Diagnostic Code 7800.  Therefore the Veteran's PFB warrants a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A higher evaluation under Diagnostic Code 7800 is not warranted as the Veteran does not have four or more characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of two features of paired sets.  Id.  

The Board notes that although the February 2017 VA skin and scar examinations discuss multiple disfigurements and scarring due to the Veteran's skin condition, the April 2017 examiner noted that the Veteran does not have any scarring or disfigurement of the head, face, or neck.  The Board also acknowledges the photographs submitted in conjunction with the examination report.  These photographs are considered in the rating criteria discussed above and below.   The Board is of the opinion that the photographs tend to confirm the findings of the April 2017 examination that there is no significant disfigurement.  

A higher rating under Diagnostic Code 7806 is not warranted either as the Veteran's PFB does not cover more than 40 percent of his entire body or more than 40 percent of exposed areas.  

Additionally, the Board acknowledges the Veteran's statements regarding his continued use of topical medications for his PFB since his separation from service.  As discussed above, in order for a higher rating under Diagnostic Code 7806, based on the use of systemic therapy such as corticosteroids, topical medications must be used on the entire body in order to be considered systemic.  See Johnson, No. 16-2144.  The Veteran's PFB is limited to his face and neck only and thereby the Veteran's use of corticosteroids is limited to these areas.  Therefore, the veteran's use of this treatment does not qualify as systemic for rating purposes under Johnson and a higher rating under Diagnostic Code 7806 on this premise is not warranted.

Headache Disability

In March 2017, the Veteran was granted service connection for headaches evaluated as noncompensable under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2016).

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating is warranted for less frequent attacks. See id.

Neither the rating criteria nor the Court has defined that which constitutes a "prostrating" attack.  Fenderson, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  

The Board acknowledges the lay statements submitted by the Veteran's neighbor and co-worker that detail the impact the Veteran's headaches have on his daily life and employment.  Specifically, the Veteran's neighbor's statement noted that the Veteran informed her that in December 2016, his headache was so bad that he could not leave his house.  Additionally, the Veteran's co-worker stated that he recalls the Veteran missing several days of work in January 2017 due to his headaches.  This lay statement also noted that the Veteran had to receive clearance from his physician before he could return back to work. 

Furthermore, the Veteran submitted a monthly headache log for the months of February and March 2017.  These logs demonstrate daily headaches with, at times, severe pain.  These statements and articles are contemplated by the rating criteria applied below.

In March 2017, the Veteran underwent a VA headaches examination.  The examiner stated that the Veteran does not have characteristic prostrating attacks of migraine/non-migraine headache pain.  However, the examination report stated that the Veteran's headaches have gotten worse over the years and occur daily lasting about 45 minutes, but may recur later that day.  The Veteran reported that he takes over the counter medication for these headaches and has occasional nausea. 

The Veteran reported that he has pulsating or throbbing head pain, pain localized to one side of the head, pain worsens with physical activity, nausea, sensitivity to light, sensitivity to sound, and changes in vision.  The Veteran indicated that the duration of typical head pain lasts less than one day and is located on the left side of his head.  The examiner noted that the Veteran's headache condition does not impact his ability to work.  Based on this examination, the Veteran was awarded a non-compensable rating for his headache disability.  

The March 2017 examiner noted that the Veteran's claims folder was not available for review for purposes of evaluating the Veteran's headache condition.  However, the Board finds that the examination is still adequate for rating purposes.  At issue under Diagnostic Code 8100 is the frequency of characteristic prostrating attacks due to the Veteran's headache condition.  As all of the Veteran's treatment records have been obtained, a review of these records by the Board provides this necessary information, even if it was not available to the examiner.  After reviewing the evidence of record, the Board notes that the Veteran has consistently complained of headaches and headache pain.  Specifically, in December 2016 the Veteran stated that he was unable to leave his house due to his headaches and in January 2017, the Veteran stated that he was unable to work for 2 days due to his headaches. 

The Board finds that the Veteran's headache condition warrants a 10 percent rating due to the fact that the Veteran has experienced prostrating attacks averaging one in 2 months over the last several months.  However, a higher rating of 30 percent is not warranted as the evidence of record does not show prostrating attacks occurring on an average of once a month over the last several months. 


ORDER

Entitlement to a rating in excess of 30 percent for PFB is denied.

Entitlement to a rating of 10 percent, and no higher, for a headache disability is granted.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


